Exhibit 10.2
 

 
Reference No.: Xin 2012072


House Lease Contract


 
Landlord (hereinafter referred to as “Party A”): Daqing Hi-tech Business
Incubator
 
Tenant (hereinafter referred to as “Party B”): Daqing Sunway Sic-tech Co., Ltd.
 
    Daqing Hi-tech Business Incubator (Party A) focuses on breeding and
incubating scientific and technological projects or enterprises in the high-end
industries such as new-generation information technology, new energy, new
materials, energy-saving and environment-protection, equipment manufacturing,
biology and automobile and on introducing corporate headquarters, R&D
institutions and hi-tech services industries concerned.
 
Article 1 The Subject Matter of the Contract
 
 Party A agrees to lease the Room 320, occupying the floor area of 39.42 square
kilometers (subject to the surveying and mapping area) in the Building 1 in the
Emerging-Industry Incubator (the park) to Party B for the purpose of scientific
research, production and working. Both parties need to sign the Letter of
Delivery of the Premises after this Contract is signed.
 
Article 2 Term of Tenancy
 
The term of tenancy is one year from the 27th day of March 2012 to the 26th day
of March 2013.
 
Article 3 Payment of Fees
 
The fees for use of the premises will be paid in terms of the floor area. Based
on the calculation, the rent of the premises totals RMB 4,731.  The property
management fees totals RMB 670. The heating fees totals RMB 1,498. Water and
electricity fees, equally shared by all, totals RMB 197. The sum of
aforementioned fees is RMB 7,096, namely, seven thousand and ninety six yuan.
The above fees shall be fully paid prior to the signature and execution of this
Contract.
 
Party B shall submit the application one month in advance for the purpose of
renewal of the Contract. Both parties will renew the lease contract with the
approval of Party A and all fees for use of the premises fully paid as required.
Party B is deemed not to renew the Contract in case that Party B does not submit
the application for renewal and not pay all fees for use as the term of tenancy
expires.
 
Article 4 Security Deposit
 
Party B shall pay the security deposit, accounting for 10% of the fees which is
totals RMB 0.00, to ensure that the facilities in the premises and the public
facilities are not damaged artificially and the relevant fees related are not
behind in payment. Party A makes confirmation that Party B has paid all fees,
conducts the check and acceptance for the premises returned by Party B and both
parties sign the Letter of Delivery of Premises prior to returning the
interest-free deposit to Party B in the event that Party B requires to return
the premises at the time of termination of the Contract.  Provided that the
damaged facilities in the premises and the damaged public facilities are not
repaired or the payable fees for use of premises are not paid when Party B
returns the premises, Party A will deduct the corresponding fees from the
security deposit.
 
Article 5 Rights and Duties of Party A
 
1. Party A shall ensure the clear ownership of the premises. Party A is
responsible for resolving the relevant disputes of property rights.
 
 2. Party A shall deliver the premises to Party B on time and ensure that the
premises are available for normal use.
 
3. Party A shall conduct the regulatory check on the premises and their
accessory facilities and shall bear the costs of routine heavy repairs not
caused by Party B.
 
4. Party A may carry out safety and environment supervision and check on the
premises herein and Party B’s production and management activities.
 
5. Party A may take the premises back due to the expiration of the Contract or
Party B’s breach of the Contract.
 
6. Party A may adjust the fees for use of the premises in accordance with the
actual market conditions in the term of tenancy.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 6 Rights and Duties of Party B
 
1. Party B may occupy and use the premises in the term of tenancy.
 
2. Party B may not change the use of the premises, or not supply or sublet the
premises to the third party.
 
3. Party B shall strictly abide by the corresponding regulations provided by
Party A and may not make use of the premises to engage in any illegal and
rule-breaking activities.
 
4. Party B may not change the structure of the premises, decorate the partitions
or install any air-conditioner board or advertising boards without
authorization.
 
5. Party B may not change the infrastructures such as water, electricity and
heating without authorization.
 
6. Party B may not use the high-power electrical equipments or stoves such as
electric stoves and electric heaters in the premises.
 
7. Party B may not paste or hang anything on the wall, the doors or on the
windows outside the premises.
 
8.  Party B shall return the intact premises to Party A when the term of tenancy
expires. As for the partitions decorated by Party B, Party B may either
dismantle them to recover the original appearance of the premises or maintain
the current appearance of the partitions which will be owned by Party A for free
with the approval of Party A.
 
9. Party B shall be responsible for the daily maintenance and repair and shall
bear the costs concerned in the term of tenancy (the daily maintenance and
repair mainly refer to the natural ageing or artificial damages of components of
door and windows in the premises, lockset, lamps, sockets, switches and valves
of water supply and heating supply).
 
10. Party B shall submit the Statistical Form to Party A on time.
 
Article 7 Termination of Contract
 
1. Any party may not terminate the Contract without cause or reason in the term
of tenancy. Party A shall give a one-month notice to Party B and shall return
the remaining paid rent and the security deposit to Party B provided that Party
A has to take the premises back due to special reasons. Party B shall submit the
application one month in advance to Party A provided that Party B has to return
the premises to Party A due to special reasons. Party A will deduct 20% of the
remaining paid rent as the liquidated damages.
 
2. Party A may terminate the contract and take the premises back from Party B:
 
A. dismantles or reconstructs the structures of the premises or changes the use
of the premises without authorization;
 
B.Does not carry out substantive work for more than two months after the
delivery of the premises, delays paying the rent for two months or fails to
submit the Statistical Form to Party A on time;
 
C. Makes use of the premises to engage in illegal activities;
 
D. Damages the premises with intention.
 
3.  The Contract will be canceled by law due to national building, governmental
dismantlement or force majeure.
 
Article 8 Liabilities of Breach of Contract
 
1. Any party shall be responsible for the losses due to failure to perform terms
and conditions herein or default of national laws, regulations or other
agreements signed by both parties.
 
2. Party A shall pay the liquidated damages, equal to 2% of the fees for use per
month to Party B. In case of delivery of the premises for one day late, Party B
shall pay the overdue fines, equal to 2% of the fees for use per month in case
of paying the fees for use for one day late.
 
3. Party B shall move out from the premises within 10 days as the term of
tenancy expires if there is no renewal of the Contract.
 
4. Any party will take no responsibility for losses or damages arising out of
irresistible reasons and losses, and any loss to Party B’s equipments due to
equipment failure caused by water supply, heating, gas or other departments or
providers of network and communications.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 9 Supplementary Provisions
 
Enterprises, which are temporarily arranged to settle in the Emerging Industrial
Incubator due to maintenance and reconstruction of Daqing Hi-tech Business
Incubator, shall promise to abide by the arrangements of Daqing Hi-tech Business
Incubator after completion of the above maintenance and reconstruction.
 
For issues not stipulated in this Contract, Party A and Party B agree to sign a
supplemental agreement through negotiation.
 
Article 10 Signing the Contract
 
1. This Contract will come into effect after the signature of the legal
representatives of both parties or the agents entrusted by legal
representatives. As for the enterprise which does not receive the business
license, the initiator of the enterprise may sign the Contract on behalf of the
enterprise, the Contract shall be stamped after the enterprise completes
registration in the industrial and commercial administrative department.
 
2. Terms not stipulated in this Contract and the supplemental agreement shall be
implemented in accordance with relevant national laws, regulations and policies.
 
3. Disputes occurring in the term of the Contract shall be resolved by Party A
and Party B through negotiation.  In the event that the negotiation fails to
resolve the dispute, any party may file a lawsuit to the People’s court where
Party A is located.


4. This contract includes four pages and is in quadruplicate. Party A holds
three copies and Party B holds one copy. All copies have the equal effect.


Party A (stamp):Daqing Hi-tech Business Incubator  Party B (stamp): Daqing
Sunway Sic-tech Co., Ltd.


Person in Charge of Economic Cooperation Department (signature):      Legal
Representative (signature):
 
Person in Charge of Daqing Hi-tech Business Incubator (signature): Xu
Zhaoyang       Entrusted Agent (signature): Xu Yanting
 

Address:       Address:      Telephone:    Telephone: 86-018745965238          
                              Signed on: March 30 2012  

 
                                                                                                
 
3

--------------------------------------------------------------------------------

 
                          
Security Agreement


 
Party A: Daqing Hi-tech Business Incubator
 
Party B: Daqing Sunway Sic-tech Co., Ltd.
 
In order to ensure that Party B has a sound and safe working environment, Party
A and Party B hereby sign the security agreement through negotiation.
 
1. Party A carries out the 24-hour entrance guard system, the nighttime patrol
system and the visitor registration system. Party B provides cooperation with
Party. Party A conducts strict examination on external persons and articles
coming in or out of the building. Enterprises may remove the articles and
equipments out of the building with the approval of Daqing Hi-tech Business
Incubator and shall show the written documents stamped by the owner of
aforementioned articles and equipments to the entrance guard.
 
2. Party A and Party B shall strengthen the security management. Party A is
responsible for security of the public area of the building. Party B is
responsible for security inside the premises. Both parties support each other
and work closely with each other.
 
3. Party B shall assist Party A to keep safety devices, protective covers,
signal devices and safety guard rails related to various facilities and
equipments intact. Any person may not dismantle and damage the said devices.
Party B shall keep the articles, equipments and facilities provided by Party A
intact without damages.
 
4. Party B shall utilize the electricity in strict accordance with the power
supply capacity provided by Party A and may not remove or connect the power
supply or change the circuits in the premises without approval of Party A. Party
B is not allowed to use high-power electrical equipments and stoves such as
electric stoves, electric heaters and electric water heaters in the premises.
Party B will be punished in accordance with the relevant provisions and shall
shoulder all responsibilities and pay compensation for all losses in case of
damage of electrical distribution equipments or fire accidents due to default of
the aforementioned provisions.
 
5. Party B may not store inflammable, explosive, corrosive or poison articles in
the building.
 
6. Party B may renovate and reconstruct the premises and store the articles in
the premises as required by the floor loads. Party B shall shoulder all
responsibilities and consequences provided that the building is damaged due to
overloading.
 
7.  Party B shall strictly abide by Regulations of Public Security and Fire
Fighting Management of Daqing.  Party B shall prohibit smoking and firing in the
premises and protect the fire fighting equipments. Party B is not allowed to
remove the fire fighting equipments without approval.
 
8. Party B shall strengthen its safety education of its employees who shall care
of the public properties and facilities and abide by sanitary regulations of
their own free will without littering clustering garbage and parking bicycles
randomly. Party B shall keep the interior of the premises clean and tidy, the
galleries clear and all articles placed neatly.
 
9.  The person in charge of Party B is the most important person in charge of
security and appoints the special person to undertake the security work and keep
efficient communication with Party A. Party B shall take all responsibilities
and pay compensation for all losses caused by security accidents occur due to
default of security management regulations concerned.
 
10. Issues not stipulated in this Contract will be resolved by Party A and Party
B through negotiation.
 
11. This agreement is in quadruplicate. Party A holds three copies. Party B
holds one copy. All copies have the equal effect.


 
4

--------------------------------------------------------------------------------

 


 

Party A (stamp): Daqing Hi-tech Business Incubator     Party B (stamp): Daqing
Sunway Sic-tech Co., Ltd.         Person in Charge of Economic Cooperation
Department (signature):   Person in Charge (signature):         Address: Daqing
Emerging Industry Incubator   Address:         Person in Charge of Daqing
Hi-tech Business Incubator (signature): Xu Zhaoyang Entrusted Agent (signature):
Xu Yanting         Telephone:   Telephone: 86-018745965238                      
Signed on: March 30 2012  

 
 
           

    
                                      
       


 
                                                                                                 


5
                                                                                           


 